DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 August 2021, although the Applicant does argue that newly added claims 16-23 should be grouped with claims 1-11. The Examiner respectfully disagrees. These groups lack unity of invention because even though the inventions of these groups require the technical features of a first plate having an indentation, a second plate having an opening, and a recoater, these technical features are not special technical features as they do not make a contribution over the prior art. See the rejection of claim 1 below under 35 U.S.C. 102.

Drawings
The drawings are objected to because, in Figure 1A, the width 11 of the indentation 14 is shown as being greater than the length 13 of the indentation 14, and the width 21 of the opening 22 is shown as being greater than the length 23 of the opening 22. The length should be the larger of the two dimensions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The abstract of the disclosure is objected to because “having” should be replaced with “has” in the third line. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph 27, “camera 14” should be replaced with “camera 40”.
In paragraph 29, “first plates 12” should be replaced with “first plates 10”.
In paragraph 33
In paragraph 36, it appears that “and by be” should be replaced with “by being” or “and being”.
In paragraph 39, “the first plate 12” should be replaced with “the first plate 10”.
In paragraph 40, it appears that “scrapped” should be replaced with “scraped”.
In paragraph 42, “less non-uniform” should be replaced with “less uniform”.
In paragraph 43, “repation” should be replaced with “reptation".
Appropriate correction is required.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:
In claim 8, “a melt temperature” should be replaced with “the melt temperature” for consistency with claim 6.
In claim 8, “l/R” (lowercase L) should be replaced with “I/R” (uppercase I).
In claim 8, “the processor determine” should be replaced with “the processor to determine” (or equivalent).
In claim 11, “a melt temperature” should be replaced with “the melt temperature” for consistency with claim 6.
In claim 11, “l/R” (lowercase L) should be replaced with “I/R” (uppercase I).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low angle” in claim 4 is a relative term which renders the claim indefinite. The term “low angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear which angles qualify as low angles. For purposes of examination, the term “low angle” will be interpreted to mean angles less than or equal to 45 degrees. See paragraph 26 of the Applicant’s specification.
Claim 6
This same issue also applies to claim 11.
The term “just before” in claim 6 is a relative term which renders the claim indefinite. The term “just before” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear which temperatures qualify as being just before the melt temperature, e.g., temperatures 1-10 degrees below the melt temperature, 5-20 degrees below the melt temperature, etc. For purposes of examination, claim 6 will be interpreted as reciting “below” rather than “just before”.
This same issue also applies to claim 11 with respect to the term “just below”.
The term “substantially the same” in claim 7 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what would be required for the opening in the third plate to be considered substantially the same as the indentation in the first plate, i.e., which properties are being compared. For purposes of examination, claim 7 will be interpreted as reciting that the length and width of the opening in the third plate are substantially the same as the length and width of the indentation. See paragraph 38 of the Applicant’s specification.
Claim 11 recites “a recoater to move and spread an amount of build material within an indentation of a first plate” (emphasis added). Claim 11 depends from claim 1, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0169760 (“Negishi”).
Regarding claim 1, Negishi discloses a material development tool, comprising:
a first plate (any one of the plate 203, the flange member 201, and the flange member 202; see Figure 2 and paragraph 53) having an indentation of a predetermined 
a second plate (another one of the plate 203, the flange member 201, and the flange member 202; see Figure 2) having an opening (any of the openings shown in Figure 2, e.g., the recess portions 204, 205, the screw holes 201B, the screw holes 202B, the screw holes 207, the pin holes 208, or the central openings in the flange members 201, 202) for receiving build material when placed on the first plate (see MPEP 2114(II) and 2115; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); regardless, see Figure 6 and the corresponding discussion beginning at paragraph 75) and removable from the first plate (the plate 203 and flange members 201, 202 are removable from one another via the screws 206; see Figure 2 and paragraph 57); and
a recoater (the powder deposition device 606; see Figure 6 and paragraph 76) to move and spread the build material within the indentation of the first plate (see MPEP 2114(II) and 2115; regardless, see Figure 6 and paragraph 76).

claim 7, Negishi discloses a third plate (for purposes of this claim, the flange member 201 serves as the first plate, the flange member 202 serves as the third plate, and the plate 203 serves as the second plate) mountable on the first plate (the flange member 202 is capable of being mounted on the flange member 201), the third plate having an opening substantially the same as the indentation (the screw holes 202B are substantially the same as the screw holes 201B; see Figure 2) to allow the recoater to move and spread additional build material on the build material in the indentation (see MPEP 2114(II) and 2115).

Regarding claim 9, Negishi discloses an adapter (the structure connecting the powder deposition device 606 to the movement guide 607; see Figure 6 and paragraph 76) to allow the recoater to approach the build material at an angle (see MPEP 2114(II) and 2115; regardless, see Figure 6 where the movement guide 607 runs parallel to the powder) before spreading the build material to reduce build material from sticking to the recoater (see MPEP 2114(II) and 2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0239335 (“Barr”).
Regarding claim 2, Negishi does not disclose that the first plate has a non-stick coating within the indentation. However, Barr discloses additive manufacturing machinery where a non-stick coating is provided on an upper surface of a raw material plate 30. See paragraph 27 and Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a non-stick coating to the upper surface of the plate 203 of Negishi, including within the recess portions 204, 205, as taught by Barr. Note that build material is present within the recess portions 204, 205 during use of the additive manufacturing apparatus 600. See Figure 6 of Negishi. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). For purposes of this claim, the plate 203 represents the first plate.

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0207722 (“Feldmann”).
Regarding claim 3, Negishi does not disclose a camera system. However, Negishi does disclose a controller 611, including a CPU, for controlling operations of the additive manufacturing apparatus 600. See Figure 6 and paragraph 77.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an infrared camera in the additive manufacturing apparatus 600 of Negishi to provide real-time control, as taught by Feldmann (see paragraph 59). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been obvious to one of ordinary skill in the art to have controlled the infrared camera using a processor since Feldmann discloses the use of control algorithms (see paragraph 59) and Negishi discloses the use of a CPU for controlling the additive manufacturing apparatus 600 (see paragraph 77).
With respect to the limitation “the first plate to be examined by the processor of the camera system to determine a density of the build material across an area of the indentation”, see MPEP 2114(II) and 2115.

Regarding claims 4 and 5, see MPEP 2114(II) and 2115.


claim 8, Negishi discloses:
a light source (the laser light source 608; see Figure 6 and paragraph 76) to irradiate the indentation to raise a temperature of the build material above a melt temperature (see MPEP 2114(II) and 2115);
a processor (the controller 611, which includes a CPU; see Figure 6 and paragraph 77).
Negishi does not disclose an I/R camera coupled to the processor.
Feldmann discloses an additive manufacturing apparatus where one or more sensors are used to monitor temperature and morphology of a build surface, and the information is used, in combination with control algorithms, to control beam position, beam intensity profile, powder bed temperature, and other parameters in real time. The means for sensing can include infrared cameras. See paragraph 59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an infrared camera in the additive manufacturing apparatus 600 of Negishi to provide real-time control, as taught by Feldmann (see paragraph 59). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been obvious to one of ordinary skill in the art to have controlled the infrared camera using a processor since Feldmann discloses the use of control algorithms (see paragraph 59) and Negishi discloses the use of a CPU for controlling the additive manufacturing apparatus 600 (see paragraph 77).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0200800 (“Hart”).
Regarding claim 6, Negishi discloses a base having an opening (the shaping table 601 and its opening; see Figure 6 and paragraph 75). However, Negishi does not disclose a heater mounted inside the opening and under the first plate.
Hart discloses that heaters 176, 178, and 180 can be incorporated into a build stage 156 to heat and maintain a powder bed 164, build chamber 124, and build plate 120 at a desired pre-fusing temperature. See Figure 1 and paragraph 24. The heaters 178 and 180 are mounted inside an opening of a base and under the build plate 120. See Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated one or more heaters into the additive manufacturing apparatus 600 of Negishi, between the plate 203 and the shaping table 601, to help heat the plate 203 and build material to a pre-fusing temperature, as taught by Hart (see Figure 1 and paragraph 24). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi.
Regarding claim 10, the indentations in the embodiment of Figure 2 of Negishi do not have varying depths. However, Negishi also discloses recess portions 904 and 905 and screw holes 901B and 902B that have varying depths. See Figure 9 and paragraphs 100 and 101. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the embodiment of Figure 9 could be used in place of the embodiment of Figure 2 in the additive manufacturing apparatus 600 of Figure 6 of Negishi. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of Feldmann and Hart.
Regarding claim 11, please see the rejections of claims 3, 6, and 8. With respect to the limitation of a processor coupled to certain structure, the controller 611 of Negishi includes a CPU and is connected to the powder deposition device 606 (i.e., the recoater) and the laser light source 608 (i.e., the light source). See Figure 6 and paragraph 77. In addition, it would have been obvious to one of ordinary skill in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, please see U.S. Patent No. 3,188,563 (the bottom wall 12 serves as a first plate, the plate 18 serves as a second plate, and the roller 14 or scraper 10 serves as a recoater).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744